DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 16 recites the limitation “the orifices of the at least one distributor duct are located in the same axial plane” and dependent claim 20 recites the limitation “the shut-off unit comprises a plurality of distribution ducts located in different axial planes of the shut-off unit”. These limitations are indefinite because it is unclear from the claims as written which axis of the claimed device defines the “axial plane(s)” and how that axis defines the “axial plane(s)”. Claim 16 recites a longitudinal axis about which the shut-off unit is rotatable and along which the shut-off unit is displaceable, and further recites that the shut-off unit is axially displaced. Therefore, the axial direction is understood to be along the longitudinal axis of the shut-off unit. In the claims as written, it is unclear if the “axial plane(s)” should be aligned with the longitudinal axis, or 
Dependent claims 17-19 and 21-28 are rejected under 35 U.S.C. 112(b) as indefinite by virtue of their dependence on independent claim 16. If the indefiniteness rejection of independent claim 16 is overcome, so will the indefiniteness rejections of dependent claims 17-19 and 21-28.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17, 18, and 27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 17 and 18 are dependent on . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17, and 20-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorne, Jr. et al. (U.S. Patent Application Publication No. 2006/0224105).
Regarding claim 16, Thorne discloses a mixing device for supplying media from containers, mixing media in containers and dispensing media or mixtures of the media into containers (10; ¶0057), comprising a connecting element (20) and a shut-off unit (40), with the connecting element having a plurality of container connections (30) and a guide bore (140; ¶0061) and with at least one connecting duct extending from each container connection to the guide bore, leading to a wall of the guide bore (150), wherein the shut-off unit is mounted in the guide bore of the connecting element so as to be rotatable about its longitudinal axis and displaceable along its longitudinal axis (¶0057, 0065), wherein, in the shut-off unit, at least one distribution duct  (196, 198; ¶0066) having orifices in a peripheral wall of the shut-off unit (226, 226’, 230, 230’; ¶0069) is formed, wherein the orifices of the distribution duct can be brought into sealing alignment with the orifices of the connecting ducts, depending on a position of the shut-off unit (Figs. 11-15; ¶0069, 0076), and those connecting duct can thereby be brought into mutual media communication and different connecting ducts can be brought into mutual media communication by rotating and/or axially displacing the shut-off unit in a switchable manner (Figs. 11-15; ¶0073-0080), and wherein the orifices of the at least one distributor duct are located in the same axial plane of the shut-off unit (Figs. 6-8; Slots 226 and 226’ form the openings of pathway 196 and are in part in the same transverse axial plane as each other; Likewise, slots 230 and 230’ form the openings of pathway 198 and are in part in the same transverse axial plane as each other). 
Regarding claim 17, Thorne discloses the mixing device according to claim 16, and that the at least one distributor duct runs through the shut-off unit in a straight line (196, 198).
Regarding claim 20, Thorne discloses the mixing device according to claim 16. As discussed above, the claimed “axial planes” have been interpreted to be “transverse axial planes” perpendicular to the longitudinal axis of the shut-off unit. In light of this the shut-off unit comprises a plurality of distribution ducts located in different axial planes of the shut-off unit.
Regarding claim 21, Thorne discloses the mixing device according to claim 16, and that the connecting element comprises latching lugs (190), the latching lugs configured to support the containers (¶0062-0063).
Regarding claim 22, Thorne discloses the mixing device according to claim 16, and that wherein at least one container connection comprises a Luer lock connector (¶0068).
Regarding claim 23, Thorne discloses the mixing device according to claim 22, and that the mixing device comprises at least one connection coupling which can be connected to the connecting element via the Luer lock connector and which comprises a vial connection (160; ¶0062, 0063, and 0068), wherein, when at least one connection coupling is connecting element, a coupling duct formed in the at least one connection coupling is connected, for communication, to the connecting duct extending from the Luer lock connector to the guide bore (¶0062).
Regarding claim 24, Thorne discloses the mixing device according to claim 23, and that the vial connection comprises a protrusion projecting from an external surface of the connection coupling 
Regarding claim 25, Thorne discloses the mixing device according to claim 23, and that the connection coupling further latching lugs (190), the further latching lugs configured to support the containers (¶0062-0063).
Regarding claim 26, Thorne discloses the mixing device according to claim 16, and that the at least one container connection comprises a vial connection (160; ¶0062-0063).
Regarding claim 27, Thorne discloses the mixing device according to claim 26, and that the vial connection comprises a protrusion projecting from an external surface of the connecting element (170; ¶0063).
Regarding claim 28, Thorne discloses the mixing device according to claim 27, and that the protrusion is formed by a hollow needle (170; ¶0063).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Thorne, Jr. et al. (U.S. Patent Application Publication No. 2006/0224105).
Regarding claim 18, Thorne discloses the mixing device according to claim 16. The mixing device disclosed by Thorne comprises ports (30) which are arranged 180° apart on the surface of a cylindrical housing (20), and pathways (196, 198) which extend straight through the valve rod (40) to put the ports in fluid communication. Thorne does not provide any particular reason for the ports to be arranged 180° apart. Rearranging the ports so that they are separated on the surface of the cylindrical housing by an angle less than 180° and at least one of the pathways so that it comprises a bend so that it aligns with the port would not substantially change the operation of the mixing device disclosed by Thorne. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Thorne so that the at least one distributor duct runs through the shut-off unit in an angled fashion or with a bend. Please see MPEP §2144.04(VI)(C).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Thorne, Jr. et al. (U.S. Patent Application Publication No. 2006/0224105) in view of Del Castillo (U.S. Patent No. 8,602,058).
Regarding claim 19, Thorne discloses the mixing device according to claim 16, but does not disclose that the distributor duct has at least one branch which leads to the external wall of the shut-off unit.
Del Castillo teaches a stopcock assembly comprising a cylindrical outer sleeve (14) comprising three outer ports arranged perpendicularly to each other (18, 20, and prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Thorne so that the distributor duct has at least one branch which leads to the external wall of the shut-off unit so that more than two containers could be put in simultaneous fluid communication as taught by Del Castillo.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mosler et al. (U.S. Patent Application Publication No. 2012/0067429) discloses a fluid transfer device for mixing drugs.
Okiyama (U.S. Patent Application Publication No. 2011/0178493) discloses a fluid transfer device for mixing drugs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/           Examiner, Art Unit 3781                                                                                                                                                                                             
/CATHARINE L ANDERSON/           Primary Examiner, Art Unit 3781